 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT

 6                       EASTERN DISTRICT OF WASHINGTON

 7
      GINA L. BRITTON, a single woman, and
 8    JEREMY N. LARSON, a single man, and             NO: 2:18-CV-0041-TOR
      on behalf of others similarly situated,
 9                                                    ORDER OF DISMISSAL
                                Plaintiffs,
10
            v.
11
      SERVICELINK FIELD SERVICES,
12    LLC, formerly known as LPS FIELD
      SERVICES, INC.,
13
                                Defendant.
14

15         BEFORE THE COURT is the parties’ Stipulation of Dismissal of Action

16   with Prejudice (ECF No. 115). The stipulation is filed pursuant to Federal Rule of

17   Civil Procedure 41(a)(1)(A)(ii) and provides that each party will bear their own

18   costs, attorneys’ fees, and expenses. The Court has reviewed the record and files

19   herein, and is fully informed.

20



     ORDER OF DISMISSAL ~ 1
 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 2   a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5   DISMISSED with prejudice, each party shall bear their own costs, attorneys’ fees,

 6   and expenses.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED August 22, 2019.

10

11                                   THOMAS O. RICE
                              Chief United States District Judge
12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL ~ 2
